Citation Nr: 0333096	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for dental trauma.

2.  Entitlement to service-connection for left eye macular 
degeneration.

3.  Entitlement to service-connection for left wrist carpal 
tunnel syndrome.

4.  Entitlement to service-connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for aggravation of pre-
existing bilateral pes planus.  

6.  Entitlement to service-connection for a back disorder.  

7.  Entitlement to service-connection for psoriatic 
arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In January 1999 the RO determined that 
no dental injury from trauma occurred in service and denied 
service-connection for left eye macular degeneration, 
psoriasis and left wrist carpal tunnel syndrome.  The RO 
denied service-connection for a bilateral knee disorder and 
flat feet in a July 1999 rating decision.  In a February 2000 
rating decision service-connection was denied for a back 
disorder and psoriatic arthritis.


REMAND

In April 2003 the Board denied the veteran's claims for 
entitlement to service connection for dental trauma, left eye 
macular degeneration, left wrist carpal tunnel syndrome, a 
bilateral knee disorder, aggravation of pre-existing 
bilateral pes planus, a back disorder and psoriatic 
arthritis.  The veteran appealed to The United States Court 
Of Appeals For Veterans Claims (Court).  In an August 2003 
Order, the Court granted the Appellant's and the VA General 
Counsel's Joint Motion For Remand.  The Board's decision was 
vacated and the appellant's claim was remanded for the VA to 
fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Specifically, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the VA is to inform the 
veteran of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the veteran is to provide.  See 
38 U.S.C.A. § 5103(a) (2002).  

In this case, the Board observes that, in a letter dated in 
June 2001, the appellant was advised of the information and 
evidence necessary to substantiate the claim, as well as the 
division of development responsibilities between the claimant 
and VA.  However, in the letter dated in June 2001 the RO 
wrote that if there was any additional information which the 
appellant felt was relevant to the claim to submit such 
evidence within 60 days of the date of the letter.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  Therefore, a remand is needed for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Appropriate action at the RO level is 
required to provide proper VCAA notice.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

